Title: To George Washington from Lieutenants Jeremiah Putnam and Nathaniel Cleaves, 9 October 1776
From: Putnam, Jeremiah (Lieutenant),Cleaves, Nathaniel
To: Washington, George



Sir
North Rever October the 9th 1776

this is a Coppey of the preceding⟨gs⟩ On Bord the Galley Independance On the 8th Coll Tupper sent Orders On Bord for Capt. Baker to prosceed On shore and that there Was no further Buisness for him On Bord On the 9th at about 7 A.M. We Observed the ships Below to Be moving We Imeadetly Cauld all Hands, after seeing the Other Galley Under way We hove Up

and stood Up the river after them and When We got Above the Chevux De’ free, spoke With Cook and askt what he Intended to Doo He answered that he Did not know But stood Up the river and said there Was Not Warter Enough to Goo in to the Creek the Wind Being Morderate we gained a head of them wich gave Us Encoregment to keep along it soon after Breessd Up & the ships Gaind Upon Us fast: and at a bout 11 A.M., the[y] Began to fire Upon Us With theire Bow Chases at A bout twelf they Over reacht Us which Causd Us to Bare in shore and at ½ P.M. We run her On shore Just Above Dobsey Ferry Where We had not time Enough to Git Our people and things On shore in the Boats: and the shiping Began the fire Wich Oblig’d Us to Swim On shore. But no Livs Lost But, part of theire Guns and Cheif of theire Baggage, And I Observed the Enemy to hawl Up thire Boats And man them, Wich, they Emeadetly Dropt On stern and fired a Brad side of Grape shot as We Ley in the Bushes and Emeadetly sent theire Boat On Bord With a Warp and hove her a long side, from your Most Obedt Serts

Jeremh Putnam Lt
Nathaniel Cleaves Liut.

